                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


 MANUFACTURING RESOURCES
 INTERNATIONAL, INC.,

                    Plaintiff,
                                                             Civil Action No. 17-269-RGA
        V.

 CIVIQ SMARTSCAPES, LLC, et al. ,

                    Defendants.


                                      MEMORANDUM ORDER

       In my previous Opinion (D.I. 150) and Order (D.1. 152), I construed various terms from

U.S. Patent Nos. 8,854,572 ("the ' 572 patent"), 8,854,595 ("the ' 595 patent"), 9,629,287 ("the

' 287 patent"), 9,173,325 ("the ' 325 patent"), 9,173,322 ("the ' 322 patent"), 8,773 ,633 ("the ' 633

patent"), 9,285 ,108 ("the ' 108 patent") and 9,313 ,917 ("the ' 917 patent"). Before the Markman

Hearing, I provided the parties with my proposed constructions for several terms. (D.I. 146). At

the hearing, I reserved judgment on one such term in the asserted claims of the ' 572 patent and

the ' 287 patent, "rear surface of the electronic display," pending additional briefing by the

parties. (D.I. 147 at 87:8-14; D.I. 151 ; D.I. 154; D.I. 159; D.I. 176). After consideration of that

briefing, I now construe the term "rear surface of the electronic display."

1.     "rear surface of the electronic display"

               a.         Plaintiff's proposed construction: no construction needed

               b.         Defendants ' proposed construction: "rear surface of the backlight"

               c.         Defendants' alternative proposed construction: "rear surface of an LCD
                          stack or backlight (in an LCD or LED) or posterior surface of an OLED,
                          FED, CRT, plasma or other display when there is no backlight"
               d.      Court 's construction: no construction needed

       This term appears in asserted claims of the ' 572 and ' 287 patents. Defendants argue that

the claim term "does not have a specific meaning to a person of skill in the art" and therefore

such a person "would not readily understand which component"ofthe LCD defines its 'rear

surface. "' (D.I. 151 at 1-2). Plaintiff asserts that Defendants' "alternate definition departs from

the ordinary meaning of the terms at-issue" and that "the intrinsic evidence uses these terms

according to their accepted ordinary meanings." (D.I. 154 at 2).

       I agree with Plaintiff. "The words of a claim are generally given their ordinary and

customary meaning as understood by a person of ordinary skill in the art when read in the

context of the specification and prosecution history." Thorner v. Sony Comput. Entertainment

Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012) (citing Phillips v. AWH Corp., 415 F.3d 1303,

1313 (Fed. Cir. 2005) (en bane)). Moreover, "[d]ifferences among claims can[] be a useful

guide in understanding the meaning of particular claim terms." Phillips, 415 F.3d at 1314.

" [T]he presence of a dependent claim that adds a particular limitation gives rise to a presumption

that the limitation in question is not present in the independent claim." Id. at 1315.

       Here, the claims themselves indicate that the patentee used the term "rear surface of an

electronic display" broadly. As Plaintiff notes, other claims within the patents are more specific

and narrow. (D.I. 154 at 4). These claims include both independent claims ('287 patent, cl. 12;

'572 patent, cl. 16) and dependent claims ('287 patent, cl. 3, 10). This indicates that I should not

import these limitations into the claim term. Additionally, I do not believe that the specification

uses the term "electronic display" in an inconsistent way. In the context of the patent

specification, a person of ordinary skill in the art would understand that "rear surface of the
electronic display" is a broad term, encompassing more than what is claimed in specific

limitations of the dependent claims. Defendants' alternate proposed claim construction

continues to read in impermissible limitations from embodiments and dependent claims.

Therefore, I find that no construction is necessary. Defendants may not argue that the term is

limited as set forth in their proposed constructions.

       For the foregoing reasons, IT IS HEREBY ORDERED that as used in the asserted claims

of U.S. Patent No. 8,854,572 ("the ' 572 patent") and U.S. Patent No. 9, 629,287 ("the '287

patent"), no construction is necessary for the term "rear surface of the electronic display. "



                                                                         /'

                                                        Entered this   !J..._ day of March, 2019.
